EXHIBIT 10.6

IMPLEMENTATION AGREEMENT

 

This Implementation Agreement dated as of November 2, 2005 (this “Agreement”) by
and among DSL.net, Inc., a Delaware corporation (the “Company”), VantagePoint
Venture Partners III (Q), L.P. (“VantagePoint III (Q)”), VantagePoint Ventures
Partners III, L.P. (“VantagePoint III”), VantagePoint Communications Partners,
L.P. (“VantagePoint Communications”) and VantagePoint Venture Partners 1996,
L.P. (“VantagePoint 1996,” and together with, VantagePoint III (Q), VantagePoint
III and VantagePoint Communications, collectively, the “VantagePoint Entities”),
Deutsche Bank AG London (“DB,” and, together with the VantagePoint Entities, the
“Investors”) and Deutsche Bank Trust Company Americas, as administrative agent
for the Investors (“DBTCA”):

 

WITNESSETH:

 

WHEREAS, each Investor owns all right, title and interest (beneficial and of
record) in and to all of the securities of the Company set forth opposite its
name on Exhibit A (the “Securities”);

 

WHEREAS, each Investor has provided the Company with its firm, irrevocable
commitment dated September 27, 2005, in the case of DB, and dated September 29,
2005, in the case of each of the other Investors (collectively, the
“Commitments”) with respect to certain matters relating to the Securities and
the Company’s entering into a possible Transaction (as defined in the
Commitments);

 

WHEREAS, the Company now desires to enter into and consummate the transaction
contemplated by the Securities Purchase Agreement dated as of November 2, 2005
by and among the Company and each purchaser identified on the signature pages
thereto (the “2005 Purchase Agreement”), pursuant to which the Company will sell
$13,000,000 in aggregate principal amount of its 18% Secured Debentures due
August 2, 2006 (the “Transaction”), and to use a portion of the proceeds
therefrom to make the Divestiture Payments (as defined below); and

 

WHEREAS, the Company and the Investors now desire to implement the transactions
contemplated by the Commitments;

 

NOW, THEREFORE, in consideration of these premises and the representations,
warranties, covenants and agreement set forth in this Agreement, the parties
hereto agree as follows:

 

1.          Divestiture Payments. Effective upon the Investors’ receipt from the
Company of the amounts set forth opposite their respective names on Exhibit A
under the heading “Divestiture Payment” in immediately available funds
(collectively, the “Divestiture Payments”), automatically and without any
further action by the Company or the Investors:

 

(a)         all outstanding indebtedness (including, without limitation,
principal, interest, premium, penalties and other amounts) and other obligations
that may be owed or owing

 



--------------------------------------------------------------------------------

- 2 -

 

by the Company or any subsidiary of the Company to each of the Investors,
respectively, under or pursuant to the Senior Secured Promissory Notes dated
July 18, 2003 issued by the Company to the Investors in the original aggregate
principal amount of $30 million (collectively, the “Notes”) are hereby deemed
paid and satisfied in full, and the Notes are hereby deemed to have been
surrendered for cancellation by the Investors, whether or not the Investors have
actually delivered such instruments to the Company;

 

(b)         all rights and obligations of the parties thereto under (i) the Note
and Warrant Purchase Agreement dated as of July 18, 2003 by and among the
Company and the Investors (the “2003 Purchase Agreement”), (ii) the Notes, (iii)
the Agency, Guaranty and Security Agreement dated as of July 18, 2003 (the
“Security Agreement”) by and among the Company, the subsidiaries of the Company
listed on Schedule 1 thereto, the Investors and DBTCA, (iv) the Second Amended
and Restated Stockholders Agreement dated as of July 22, 2004 by and among the
Company and the Investors (the “Stockholders Agreement”), (v) the
Recapitalization Agreement dated as of July 22, 2004 (the “Recapitalization
Agreement”) by and among the Company and the VantagePoint Entities, (vi) with
respect to the Vantage Point Entities only, any other stockholders agreements,
voting agreements, registration rights agreements, investor rights agreements or
other agreements, instruments or other transaction documents to which the
Company or any of its subsidiaries is a party relating in any way to any
Investor’s purchase or ownership of any securities or debt instruments issued or
sold by the Company or any of its subsidiaries, and (vii) any other agreements,
instruments or other transaction documents executed and delivered in connection
with, or relating to, the 2003 Purchase Agreement, the Notes, the Security
Agreement, the Stockholders Agreement, the Recapitalization Agreement, or, with
respect to the Vantage Point Entities only, any agreement, instrument or
document referred to in clause (vi) hereof, or any of the transactions
contemplated thereby (collectively, the “Documents”), are hereby deemed
satisfied in full, except with respect to the provisions thereof that survive
termination by their terms, and the 2003 Purchase Agreement, the Notes, the
Security Agreement, the Stockholders Agreement, the Recapitalization Agreement
and the other Documents, and all rights and obligations of the parties thereto
under the Notes, the Security Agreement, the Stockholders Agreement, the
Recapitalization Agreement, and, with respect to the Vantage Point Entities
only, any agreement, instrument or document referred to in clause (vi) hereof,
and the other Documents, are hereby cancelled and terminated;

 

(c)         all outstanding warrants to purchase shares of common stock, par
value $.0005 per share (the “Common Stock”), of the Company held or beneficially
owned by each of the Investors, respectively (which includes all such warrants
listed on Exhibit A) (collectively, the “Warrants”), however and whenever
acquired, are hereby cancelled and terminated, and are hereby deemed to have
been surrendered for cancellation by the Investors, whether or not the Investors
have actually delivered such instruments to the Company; and

 

(d)         all outstanding shares of Series Z preferred stock, par value $.001
per share (the “Series Z Preferred Stock”), of the Company (which includes all
such shares listed on Exhibit A) held or beneficially owned by each of the
VantagePoint Entities, respectively, are hereby cancelled, and are hereby deemed
to have been surrendered for cancellation by such

 



--------------------------------------------------------------------------------

- 3 -

 

Investors, whether or not the VantagePoint Entities have actually delivered such
instruments to the Company.

 

The Investors hereby direct and authorize DBTCA to execute and deliver this
Agreement and the termination notices to Fleet National Bank attached hereto as
Exhibits C and D.

 

2.          No Further Consideration. Each of the VantagePoint Entities hereby
acknowledges that (i) the 2005 Purchase Agreement does not contemplate an equity
capital financing Transaction with an investor or group of investors or the
Company’s issuance (in one or a series of related issuances) of Common Stock
and/or preferred stock convertible into or warrants exercisable for Common Stock
of the Company, and (ii) as a result, the Company is not obligated to issue to
the VantagePoint Entities any further consideration pursuant to Section 4 of the
VantagePoint Entities’ Commitment, which Section 4 be and is hereby cancelled
and terminated.

 

3.          Deliveries. (a) Simultaneous with, or promptly following (and in any
event, within five business days after), an Investor’s receipt of its
Divestiture Payment, such Investor shall (i) surrender to the Company all Notes,
Warrants and certificates representing shares of Series Z Preferred Stock held
or beneficially owned by such Investor, each marked “cancelled,” and (ii)
provide the Company with any and all waivers of its liens and security interests
on or in the assets of the Company and its subsidiaries.

 

(b)         Simultaneous with, or promptly following (and in any event, within
five business days after), the Investors’ receipt of their respective
Divestiture Payments, at the sole cost and expense of the Company, the Investors
and/or DBTCA shall execute and deliver, and the Investors shall instruct and
cause DBTCA to execute and deliver, to the Company all necessary waivers,
terminations and releases of all claims, rights, liens and encumbrances on the
assets of the Company (and on the assets of each guarantor subsidiary of the
Company) and of all contractual rights in respect to the Company held by any of
the Investors and/or DBTCA, including (without limitation) applicable account
control agreements, stockholders agreements (including any registration rights
provisions thereof) and, with respect to the Vantage Point Entities only,
registration rights agreements among the parties.

 

(c)         Each Investor hereby authorizes and instructs DBTCA to authorize,
and DBTCA hereby so authorizes, the Company to deliver a copy of this Agreement
executed by each of the parties hereto, together with a receipt evidencing each
Investor’s receipt of its respective Divestiture Payments, to any third party as
definitive evidence of the effectiveness of the transactions contemplated by
this Agreement, including the cancellation and termination of the Documents and
the waiver, termination and release of all claims, rights, liens and
encumbrances on the assets of the Company (and on the assets of each guarantor
subsidiary of the Company) and of all contractual rights in respect to the
Company held by any of the Investors and/or DBTCA. In particular, each Investor
hereby instructs and authorizes DBTCA to instruct, and DBTCA so instructs, each
bank or other financial institution subject to any account control agreement or
similar agreement to which the Company and DBTCA or any Investor is a party
(including the agreements listed on Exhibit B to this Agreement) to terminate
such agreement upon delivery to such bank or other financial institution of a
copy of this Agreement

 



--------------------------------------------------------------------------------

- 4 -

 

executed by each of the parties hereto, together with a receipt evidencing an
Investor’s receipt of its respective Divestiture Payments. If requested by the
Company, after receipt of all applicable Divestiture Payments, an Investor or
DBTCA will deliver any notice needed to terminate any such agreement. Further,
each Investor hereby authorizes and instructs DBTCA to authorize, and DBTCA
hereby so authorizes, the Company, for and on behalf of each Investor and DBTCA,
to file the necessary UCC-3 termination statements to terminate any financing
statements that any Investor or DBTCA previously filed evidencing claims,
rights, liens or encumbrances on the assets of the Company (and on the assets of
each guarantor subsidiary of the Company). The Company shall prepare and, prior
to their filings, permit each Investor and DBTCA to review such UCC-3
termination statements.

 

(d)         In addition, the Vantage Point Entities will vote all of their
shares of voting securities in the Company in favor of the Transaction (if
applicable) and, if requested by the Company, the Vantage Point Entities will
deliver an irrevocable proxy to vote the their respective shares of voting
securities of the Company in favor of the Transaction.

 

4.           Full Satisfaction. Notwithstanding anything to the contrary in any
of the Securities, the 2003 Purchase Agreement, the Notes, the Security
Agreement, the Recapitalization Agreement or any other Document, and
notwithstanding any differences in consideration paid or to be paid to any
Investor as contemplated by this Agreement, each Investor shall and, effective
upon receipt thereof, does hereby accept its respective Divestiture Payment as
payment in full, and in full satisfaction, of all obligations of the Company and
each of the other Grantors (as defined in the Security Agreement) under the
Securities (including without limitation, the Notes), and any Document
(including, without limitation, the 2003 Purchase Agreement, the Security
Agreement and the Recapitalization Agreement). The VantagePoint Entities, which
hold (of record and beneficially) all of the outstanding shares of Series Z
Preferred Stock, hereby waive any and all rights to which it would otherwise be
entitled pursuant to the Company’s certificate of incorporation (i) to receive
notice with respect to the Transaction and (ii) relating to the Series Z
Preferred Stock of the Company, resulting from the consummation for the
Transaction, including any right to receive payment of any Series Z Liquidation
Preference Amount (as defined in the Company’s certificate of incorporation). To
the extent that an Investor has any right, title or interest in or to any of the
Securities (including, without limitation, the Notes) or any Document
(including, without limitation, the Security Agreement and the Recapitalization
Agreement), or any claims or rights arising thereunder or therefrom or from any
transaction contemplated thereby, such Investor hereby sells, assigns and
transfers all such right, title or interest to the Company.

 

5.           Termination. This Agreement shall terminate and be of no further
force or effect (x) if the Divestiture Payments are not made within one (1)
business day of the closing of the Transaction or (y) if the Company shall not
have delivered the Divestiture Payments to the Investors on or before
December 31, 2005, at the close of business on December 31, 2005.

 

6.           Company Representations and Warranties. The Company hereby
represents and warrants to each Investor that:

 

 



--------------------------------------------------------------------------------

- 5 -

 

 

(a)         Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has all requisite corporate power and authority to
execute, deliver and perform its obligations under this Agreement.

 

(b)         Authorization. This Agreement has been duly authorized, executed and
delivered by the Company and constitutes a valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except
(i) as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
and other laws of general application affecting enforcement of creditors’ rights
generally and (ii) as limited by laws and principles relating to the
availability of specific performance, injunctive relief, or other equitable
remedies.

 

7.          Investors’ and DBTCA’s Representations and Warranties. Each Investor
and DBTCA, severally and not jointly, hereby represents and warrants to the
Company that:

 

(a)         Organization, Good Standing and Qualification. Such person is a
corporation, banking corporation, limited partnership or other legal entity duly
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation or formation, as applicable, and has all requisite
power and authority to execute, deliver and perform its obligations under this
Agreement.

 

(b)         Authorization. This Agreement has been duly authorized, executed and
delivered by such person and constitutes a valid and binding obligation of such
person, enforceable against such Investor in accordance with its terms, except
(i) as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
and other laws of general application affecting enforcement of creditors’ rights
generally and (ii) as limited by laws and principles relating to the
availability of specific performance, injunctive relief, or other equitable
remedies.

 

(c)         Securities Ownership. With respect to an Investor only, such
Investor (i) owns all right, title and interest (beneficial and of record) in
and to all of the securities of the Company (including the Notes, the Warrants
and the shares of Series Z Preferred Stock) set forth opposite its name on
Exhibit A and (ii)(A) with respect to each the VantagePoint Entity only, the
securities of the Company (including the Notes, the Warrants and the shares of
Series Z Preferred Stock) set forth opposite its name on Exhibit A are the only
securities of the Company in which it owns any right, title or interest
(beneficial and of record) in or to, other than shares of Common Stock owned of
record by such VantagePoint Entity and (B) with respect to DB only, the Notes
and the Warrants set forth opposite its name on Exhibit A are the only Notes and
the Warrants acquired from the Company pursuant to the 2003 Purchase Agreement
in which it owns any right, title or interest (beneficial and of record) in or
to and it does not own any right, title or interest (beneficial and of record)
in or to any shares of Series Z Preferred Stock.

 

8.           Successors and Assigns. Without the prior written consent of the
Company, no Investor may assign this Agreement or any of its rights or
obligations under this Agreement to any other party, and without the prior
written consent of the Investors, the Company may not assign this Agreement or
any of its rights or obligations under this Agreement to any other party. Except
as otherwise provided herein, the terms and conditions of this Agreement shall
inure to

 



--------------------------------------------------------------------------------

- 6 -

 

the benefit of and be binding upon the respective permitted successors and
assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

9.          Governing Law. This Agreement shall be governed by and construed
under the laws of the State of New York.

 

10.        Further Assurances. The Investors and DBTCA (at the direction of the
Investors) shall execute and deliver such other documents, certificates,
agreements and other writings and to take such other actions as may be
reasonably requested and necessary in order to consummate or implement
expeditiously the transactions contemplated by this Agreement.

 

11.        Notices. Unless otherwise provided, any notice required or permitted
under this Agreement shall be given in writing and shall be deemed effectively
given upon personal delivery to the party to be notified, if sent via personal
delivery, or three (3) business days following deposit with the United States
Post Office, if sent by registered or certified mail, postage prepaid, or one
(1) business day following overnight delivery, if so distributed via nationally
recognized overnight courier, charges prepaid, or upon electronic confirmation,
if sent via fax transmission (with a copy sent via other permitted means
hereunder), and, in any case, addressed to the party to be notified at the
address indicated for such party on the signature page hereof, or at such other
address as such party may designate by ten (10) days’ advance written notice to
the other parties.

 

12.        Expenses. Except as otherwise provided herein, the Company and the
Investors shall bear their own costs and expenses incurred with respect to the
negotiation, execution, delivery and performance of this Agreement.

 

13.        Amendments and Waivers. Except as otherwise set forth in this
Agreement, any term of this Agreement may be amended and the observance of any
term of this Agreement may be waived (either generally or in a particular
instance and either retroactively or prospectively), only with the written
consent of the Company, DBTCA and the Investors.

 

14.        Entire Agreement. This Agreement and the documents referred to herein
constitute the entire agreement among the parties (to the extent that a party
hereto is a party thereto) with respect to the subject matter hereof and no
party shall be liable or bound to any other party in any manner by any
warranties, representations, or covenants with respect to such subject matter
except as specifically set forth herein or therein.

 

15.        Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. This Agreement
shall become effective when each party hereto shall have received a counterpart,
or facsimile of a counterpart, of this Agreement signed by the other parties
hereto. Delivery of an executed copy of this Agreement by facsimile transmission
shall have the same effect as delivery of an originally executed copy of this
Agreement, whether an originally executed copy shall be delivered subsequent
thereto.

 

 



--------------------------------------------------------------------------------

- 7 -

 

 

                IN WITNESS WHEREOF, the parties have executed this Agreement as
of the date first above written.

 

DSL.NET, INC.

 



        By:   /s/ Walter Keisch  

--------------------------------------------------------------------------------

Name: Walter Keisch   Title: CFO 

  Address:  545 Long Wharf Drive      New Haven, CT 06511        



 

 

DEUTSCHE BANK AG LONDON

By DB Alternative Trading Inc as Investment Advisor

        By:   /s/ Robert Wolfson  

--------------------------------------------------------------------------------

Name: Robert Wolfson   Title: Director 

        By:   /s/ David Baker  

--------------------------------------------------------------------------------

Name: David Baker   Title: Managing Director 

  Address:  280 Park Avenue, 9th Floor      New York, NY  10019       

 
 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

- 8 -

 

 



VANTAGEPOINT VENTURE PARTNERS III (Q), L.P.

By:         VantagePoint Venture Associates III, L.L.C., its general partner

 

        By:   /s/ James D. Marver  

--------------------------------------------------------------------------------

Name: James D. Marver   Title: Managing Member 



 

 

 

VANTAGEPOINT VENTURE PARTNERS III, L.P.

By:         VantagePoint Venture Associates III, L.L.C., its general partner

 



        By:   /s/ James D. Marver  

--------------------------------------------------------------------------------

Name: James D. Marver   Title: Managing Member 

 

 

 

VANTAGEPOINT COMMUNICATIONS PARTNERS, L.P.

By:         VantagePoint Communications Associates, L.L.C., its general partner

 



        By:   /s/ James D. Marver  

--------------------------------------------------------------------------------

Name: James D. Marver   Title: Managing Member 

 

 

VANTAGEPOINT VENTURE PARTNERS 1996, L.P.

By:    VantagePoint Associates, L.L.C., its general partner

 



        By:   /s/ James D. Marver  

--------------------------------------------------------------------------------

Name: James D. Marver   Title: Managing Member 

 

 

 

Address for the VantagePoint Entities:

c/o VantagePoint Venture Partners

1001 Bayhill Drive, Suite 140

San Bruno, CA 94066

 

 



--------------------------------------------------------------------------------

- 9 -

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

As Administrative Agent

 

 



        By:   /s/ Stephen T. Hesler  

--------------------------------------------------------------------------------

Name: Stephen T. Hesler   Title: Vice President

        By:   /s/ Maged Mecheal  

--------------------------------------------------------------------------------

Name: Maged Mecheal   Title: Assistant Vice President

Address:  1761 East St. Andrew Place      Santa Ana, CA 92705       

 
 

 

 

 

 

 

 



--------------------------------------------------------------------------------

- 10 -

 

 

Exhibit A

INVESTORS


Name And Address

Notes with an aggregate principal amount of:

Warrants

Shares of Series Z Preferred Stock

Divestiture Payment

Deutsche Bank AG London

 

$22,500,000.00

*

None

$4,000,000.00

VantagePoint Venture Partners III (Q), L.P.

$5,014,350.00

**

7,485.8

$1,002,870.00

VantagePoint Venture Partners III, L.P.

$610,650.00

***

914.2

$ 122,130.00

VantagePoint Communications Partners, L.P.

$937,500.00

****

2,800

$ 187,500.00

VantagePoint Venture Partners 1996, L.P.

$937,500.00

*****

2,800

$ 187,500.00

 

 

*              Consists of a Warrant datedAugust 12, 2003 to purchase 12,950,000
shares of Common Stock, a Warrant dated December 9, 2003 to purchase 105,471,053
shares of Common Stock, and a Warrant dated October 7, 2004 to purchase
14,357,249 shares of Common Stock.

 

**            Consists of a Warrant dated December 27, 2002 to purchase
5,549,876 shares of Common Stock, a Warrant dated December 27, 2002 to purchase
297,687 shares of Common Stock, a Warrant dated March 26, 2003 to purchase
410,276 shares of Common Stock, a Warrant dated December 9, 2003 to purchase
26,391,316 shares of Common Stock, a Warrant dated December 22, 2003 to purchase
1,511,598 shares of Common Stock, and a Warrant dated October 7, 2004 to
purchase 3,199,657 shares of Common Stock.

 

***          Consists of a Warrant dated December 27, 2002 to purchase 677,776
shares of Common Stock, a Warrant dated December 27, 2002 to purchase 36,253
shares of Common Stock, a Warrant dated March 26, 2003 to purchase 50,105 shares
of Common Stock, Warrant dated December 9, 2003 to purchase 3,213,946 shares of
Common Stock, a Warrant dated December 22, 2003 to purchase 184,083 shares of
Common Stock, and a Warrant dated October 7, 2004 to purchase 389,656 shares of
Common Stock.

 

****        Consists of a Warrant dated December 27, 2002 to purchase 2,075,884
shares of Common Stock, a Warrant dated December 27, 2002 to purchase 55,657
shares of Common Stock, a Warrant dated March 26, 2003 to purchase 153,460
shares of Common Stock, a Warrant dated December 9, 2003 to purchase 4,934,211
shares of Common Stock, a Warrant dated December 22, 2003 to purchase 282,614
shares of Common Stock, and a Warrant dated October 7, 2004 to purchase 598,219
shares of Common Stock.

 

*****     Consists of a Warrant dated December 27, 2002 to purchase 2,075,884
shares of Common Stock, a Warrant dated December 27, 2002 to purchase 55,657
shares of Common Stock, a Warrant dated March 26, 2003 to purchase 153,460
shares of Common Stock, a Warrant dated December 9, 2003 to purchase 4,934,211
shares of Common Stock, a Warrant dated December 22, 2003 to purchase 282,614
shares of Common Stock, and a Warrant dated October 7, 2004 to purchase 598,219
shares of Common Stock.

 

 



--------------------------------------------------------------------------------

- 11 -

 

 

Exhibit B

 

ACCOUNT CONTROL AND SIMILAR AGREEMENTS

 

Deposit Control Agreement dated as of December 27, 2002 among Vector Internet
Services, Inc. d/b/a/ Visi.com, Associated Bank Minnesota, National Association
and VantagePoint Venture Partners III (Q), L.P.

 

Deposit Account Control Agreement dated as of October 7, 2004 among DSL.net,
Inc., Deutsche Bank Trust Company Americas and Fleet National Bank

 

Three-Party Springing Blocked Account Service Agreement dated as of July 18, 200
among DSL.net, Inc., Deutsche Bank Trust Company Americas and Fleet National
Bank

 

 



--------------------------------------------------------------------------------

- 12 -

 

 